             UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


ALAN PATE,
            Petitioner,
v.                                         Case No. 4:18cv306-MW/EMT
SECRETARY FLORIDA
DEPARTMENT OF CORRECTIONS,


            Respondent.
__________________________/
       ORDER ADOPTING REPORT AND RECOMMENDATION
      This Court has considered, without hearing, the Magistrate Judge’s

Report and Recommendation. ECF No. 20. Upon consideration, no objections

having been filed by the parties,

      IT IS ORDERED:
      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The petition for writ of

habeas corpus, ECF No. 1, is DISMISSED. The certificate of appealability is

DENIED.” The Clerk shall close the file.

      SO ORDERED on June 6, 2019.
                                    s/Mark E. Walker
                                    Chief United States District Judge
